Parker, J.
The plaintiff, Perkins, seeks a judgment decreeing him to be the owner of a one-sixth interest in certain mining claims the legal title to which stands in the name of the defendants. Trial in the superior court upon the merits resulted in judgment dismissing the plaintiff’s complaint and decreeing him to have no interest in the mining claims. Prom this disposition of the. cause, the plaintiff has appealed.
A careful reading of the record convinces us that there is no question here presented worthy of serious consideration, other than a question of fact as to whether or not appellant has complied with the agreed conditions upon the performance of which he was to acquire his claimed interest in the mining claims. We think it would serve no useful purpose to discuss the facts in detail. The trial court’s conclusion rests upon conflicting oral evidence. We deem it sufficient to say that we cannot see our way clear to disturb the judgment. It is therefore affirmed.
Ellis, C. J., Pullebton, Main, and Websteb, JJ., concur.